Title: To George Washington from Moses Michael Hays, 28 September 1789
From: Hays, Moses Michael
To: Washington, George


          
            Sir
            Boston Septemr 28th 1789
          
          For The Freedom I use in addressing you, I shall rely on The Friendship of General Knox to offer Such Opology, as will impress on you a favorable reception of this Letter. its Motive is to Solicit the appointment of the CoUectorship for the Port of New Port Rhode Island—When That State shall embrace the Feoderal Constitution and appearance Indicate Such measure not to be farr distant; It will not be improper, I presume to Inform your Excellencey, That I am a Native of this Country, Much attacht to its interests & wellfare, a Merchant and resident for many years at Rhode Island, when I should have remained untill this Moment, had it not been possessed by British Forces. When I left it, and Since their departure From thence, The Trade has been so interupted & Much lessned That I Have not as yet, Been induced to return.
          I shall Leave my Friends to Say How Farr I merit attention and your Countenance, and will beg Leave to assure Your Excellencey, That any Confidence, placed in me, will Be fully justified, by a Steady Pursuit of rectitude and Integrity, with Profound Respect I am Yr Excellencey’s mos. obedient Hble Servant
          
            M. M. Hays
          
        